LETTERS IN SUPPORT

Jhon Gerarado Canino
Eduardo Gomez

Maria Alejandra Federica Marin
William R. Garcia
Luis Richard

Maria Alejandra Marin
Maria Elizabeth Marin
Alejandro Javier Marin
Rose Marie Marin
Carolina Marin
Rodrigo Jose Gomez

Maria Alejandra Martinez Marin
Honorable Judge He lerstein

My name is Jhon Gerarc: Caning. T am a Venezuelan Citizen
with Residence in the City of Coconut Creek Florida for the
past 10 years. I have had the privilege of knowing Alejandro
Javier Marin for 23 years since his beginnings in Aviation

as a co-pilot in the City « or Caracas Venezuela. At the
Carlota airport, to oe soba fl ne always demonstrated his
great ability as a Filot in nis professional part and now to
alsc know him at a personal level, T have nothing more but
positive feedback vegarding mis character. Moreover, I also
had the great pleesure of meeting his father-in-law who was
also involved in commercial and private aviation. At the
same time, I maintained a gooa relationship with his wife
and his beautiful family where I saw his two children grow
up to be one of the most weil brought up children with a
great education and upbringing.

 

Cy

3 t

For many years we nave been able to maintain a great
friendship, and now a great working relationship. At that
time, I nad the opportunity to recommend him for a job,
which was the first as a copilot in a Jet at the Carlota
airport, thus demonstrating his great professionalism and
performance in his work, exhibiting good manners and good
habits. He always catered courteous treatment in each of his
interactions with other members both in his work and
personal environment, which ~T was able to witness. In each
place or environment! where we coincided, I heard good thin
from him. in the professionai field and in the personal wart.
because he is a very dear person. Since that moment we have
had and achieved a great friendship, where I have witnessed
his good heart, his high ethical values by acting justly,
also being a respectable and productive member of society,
complying and enforcing with respect and honesty which are
all your responsibilities as a Citizen of this country.

Finally, I have had the privilege of working in his company,
which is a family business wnere his daughter now holds the
position of CEO and with all the exampie that ner father
left her, because she is leading us to success without the
physical prese jandro, nowever, his soul flows and
shines right through his caughter. I have been the chief
pilot for a long time, which nas allowed me to reiterate and
corroborate his high values on a orofessional and personal

 
level. We all deserve a second chance in this world, and I
hope that in this brief explanation you can see that
Alejandro J Marin has always been a good father, head of the
family and a human being with many positive qualities in
addition to being a wholesome boss.
Dear Judge Hellerstein,

| know Alejandro J. Marin from my childhood. | am now 47 years old and | have known Alejandro 40 out
of those 47 years. We share different aspects in life and still are very close friends. So close that we say
we are brothers and that is the way | feel.

I can say | know him very well and can attest that he is a hard-working person. | have never met someone
so committed and passionate about his work and his duties as him. Alejandro is without a doubt the best
aviation professional | know, and | will ever know. For exarnple, | can say that if | have to fly in a damaged
wing aircraft and he is in command and he tells me everything is alright, | will unquestionably board the
aircraft without fear, even if my daughter is with me.

From all these years sharing time together and doing a lot of things together as | mentioned before, in
different aspects of life, | can say he fs loyal, trustworthy, dependable and assertive. | learned to trust
him and lean on him in difficult times in my life. Being the kind of friend and man that he is, you can call
him at any time and any moment if you need him and rest assured that he will be there for you.

He has been working his whole life to support and provide for his family, always doing the right thing and
being a good citizen, trying to be a good role model for his children.

My first formal job in my life was coaching a kid’s baseball team and Alejandro and | did it together. We
were around 15-16 years old, and we did it with passion and pride.

Also, | can say Alejandro has been married to the same woman whom he met when we were teenagers
and she is now the mother of his two children. in their twenty-five (25) years of marriage, he has beena
virtuous provider for his family. His children are now two professionals, both graduated from prestigious
universities and with scholarships due to their high achievements in their academics. These children are
undeniably the product of this hardworking couple who always made it their priority to raise their family
with good principles.

He and his wife built a company from nothing by working diligently and delivering an incomparable service
to their clients. This is a family-owned company, well oriented and prioritizing principles and ethics for
their business.

In my long friendship journey with Alejandro Marin, he has proven to me that he is the kind of person that
is always willing to accept his mistakes, apologize and rectify. He has also proven to me that he is always
willing help others and is the kind of person ar friend who always makes you feel protected and safe.
Please help us bring my dear friend back home.

 
Dear Honorabie Judge Hellerstein,

My name is Maria Alejandra Federica Marin. ! am Alejandro Marin’s youngest daughter. It is
almost impossible for me to believe that | am currently writing this letter as a plea for my
father’s fate. If a decision so valuable is going to be made regarding another human beings’ life,
| think it is only fair to have both sides of the story. So, | hope | could take a couple minutes out
of your valuable time to share with you a side of my father the media and other people are
failing to show.

| was born on January 20, 1997, in Miami, FL to two young Venezuelan parents in search of a
better future in the United States. Growing up, | always saw my father working night and day to
be able to provide everything we needed and more. Holidays, birthdays, and summer vacations
had to be juggled around because of his pilot profession, but he always made us feel special
upon every arrival by giving us “special gifts chosen by him.” Ironically enough, | remember |
would be in complete awe when my father would visit New York when | was younger, and one
time he brought me back a stuffed animai and told me it was from the “biggest Toys R Us in the
world.” | found out a couple years ago it was actually from CVS or Walgreens and he bought it
just before returning home on his way to the airport. | still have the stuffed animal up until
today and | can’t sleep without him. His name is Pongo and wherever it is that he came from,
my dad never allowed me to dream small. He also never hesitated to give it his all just so my
brother, my mom and | could have everything he didn’t have, as he was the youngest of a very
big family and was left in charge of his own fate.

| watched my father build his company from scratch. Although i grew up with a pilot as a father,
it was not until my freshman year of high school that my father became a businessman, all from
his persistence and many years of saving his hard-earned money with my mother. He could’ve
very easily partnered up with someone who already had the funds to buy the Part 135
certificate sooner, but my father always strived for more. He and my mother didn’t want to risk
someone else take away from them what they worked so hard to achieve.

| believe what | am trying to emphasize in this letter is that my father is a hardworking man and
has always been led by honor. Whatever he sets his mind to, he achieves. If there is a problem,
he finds a solution. He always prioritizes others needs before his own. It is this exact reason

why | also believe he finds himself in this dreadful position, because he is a problem solver. He
was trying to solve someone else’s problem, but instead got caught up in someone else’s storm.

On September 19, 2020, the most unimaginable tragedy happened to our family. My father was
taken away by agents, leaving me as the head of the family and in charge of managing the
family business, a business that should not suffer undeserved consequences after all the hard
work and dedication that has been put into creating it. Anyone in my position would simply sell
the certificate and walk away from all the problems, but | see the potential it has. | have
watched it grow and | will not give up until | make my father proud and | can show him that,
even though he didn’t know | was watching or listening to everything he would tell me growing
up, because | was, we are still in business. It was what | like to call a “series of unfortunate
events”, but they say that the best way to learn to swim, is to get thrown into the water with
the sharks. | am my father’s daughter, and I’m not afraid to take on this huge task to save our
family business until he can return home to us.

Finally, | do not ask you to pity us, as | understand every action bears its own consequences.
However, | do | respectfully ask you to consider every story you have heard, both good and bad,
to have an accurate judgement of my father’s character before coming to a final decision. There
are not enough words | can say to describe just how important my father is to me and what a
powerful influence he continues to be. Please help us bring my father back home.

Very Truly Yours,

 

Maria Alejandra Marin
Your Honor,

My name is William Ricardo Garcia. I was born in Caracas, Venezuela on July 19, 1974. I
currently reside in the Republic of Panama. By means of this letter, | wish to express my opinion
about Mr. Alejandro Javier Marin.

I have known Mr. Marin since 1987, when we studied together in high school in Venezuela.
From that moment, we built a long and strong relationship as friends. His parents were my
godparents and [ am the godfather of his two children. Because of this, | consider Mr. Marin as
my brother and | can attest to the great person he has always been.

Since we met, Mr. Marin has always shown himself to be a person of strong moral principles,
respectful, kind, familiar, and above all, focused on being better every day. All of this was
inculcated by his parents, Admiral Alejandro Marin and his beloved mother, Rose Marie
Simone. His parents made an effort to raise Mr. Marin to be a person of good, correctness and of
high ethical values. He has always been characterized by helping others without asking for
anything in return and for which I can cite two occasions where he helped selflessly.

In December 1999, during the tragedy in the Vargas state in Venezuela, the rains caused a
landslide and thousands of people died. Mr. Marin helped the United States Army to locate and
evacuate the US citizens who had survived without asking anything in return.

Likewise, in September 2017, during the unfortunate tragedy that the island of Puerto Rico
experienced after the destruction of Hurricane Maria, Mr. Marin took the initiative to donate and
transport food and medicine on his company's planes from Florida to the island.

These are just two examples of countless occasions where Mr. Marin has proven to be a great
person, not only with his family and friends, but with anyone who needed his help,
demonstrating at all times his nature to do the right thing. I believe his nature was proven when
he decided, on his own, to help the United States.

I write you this letter, your Honor, in hopes that you take all of this into consideration when
deciding on Mr. Marin’s fate. Do not hesitate to contact me for any questions or more

information about my brother, Alejandro Javier Marin.

William R. Garcia

@: wgarciag@hotmail.com
phone: + (507) 6566-0216
To Judge Hellerstein:

Hello, I'm Luis Richard and | appreciate your time in allowing me to tell you some
things about Alejandro Javier Marin, who | call, “Javi.” Javi was one of my first friends from
childhood and we lived in the same neighborhood. We basically grew up together. We
celebrated our First Communion together and during this time we were focused on
strengthening our relationship with God. We wanted to be at Church all the time or at least
every Sunday, but our parents didn’t want to stay all day. However, Javi found a solution for
this and got a job as an altar boy. He loved this job and could stay all Sunday working in the
church. This made me so proud of him and inspired me to join him.

| don’t know why, but our generation in Venezuela was very romantic and we started
having girlfriends at a very young age. Javi was a handsome and funny man, which a lot of
girls took notice of, but he fell in love with one Maria Alejandra. He fought hard for this
relationship and for them to be together and they made it. They are still together and formed a
family with two beautiful children. | just want people to know that Javi is not only a good man,
but also a good husband, a loving father, a great son, a fantastic brother, and a lifelong friend
that | hold very dear to my heart. | hope this provides Your Honor with an understanding of
Javier’s character and | hope you will return him to us soon.

 

Luis Richard
Dear Judge Hellerstein:

Tam one of Javier’s older sisters. My twin brothers, Javier and Federico, were
the greatest blessing to arrive at our home. I still vividly remember when they
were born and how we looked after and protected them all through their
childhood. We had the joy and privilege of growing up in a home full of good
values and love, and Alejandro Javier is a clear example of this.

Today, I need to tell Your Honor about Alejandro Javier, and to reaffirm once
more, just what a good human being he ts, despite the situation he faces in
Court. Alex is an exceptional person, full of virtues. He is kind, sensible, a
gentleman, hardworking and professional. Empathy towards other people has
always been one of the defining attributes of his character. He has the amazing
ability of putting other people’s needs above his own.

He always had the dream to fly, and through hard work and perseverance, he
was able to achieve it. He 1s an exceptional pilot and a wise leader who was
able to build an entire company from scratch, along with his wife and children.
All of them made it the successful enterprise it is today. Alex has a lot of
accomplishments. I want to reiterate just how immensely proud I am of Alex,
and how fortunate I am to be his sister.

 

Maria Alejandra Marin
Maria Elizabeth Marin
To the Honorable Alvin K. Hellerstein:

I am Alejandro Marin’s oldest sister. These are my memories. When the
twins were born (Alejandro Federico y Alejandro Javier), I was 17 years
old and they could have been my children. It was like I was playing with
dolls. We jokingly decided as sisters to kick our parents out of their room,
as it was going to be us who were going to look after the twins. We could
not contain our joy of having little brothers. What a beautiful gift our
parents brought into the world.

We were a happy family and my dad was so overjoyed at finally having
two sons after his four daughters. He ordered us to close the room
windows to prevent too much air from flowing in. The room was
practicaly a sauna. We lived in Los Corales in Venezuela, very close to
the beach.

And then they started growing up. I fell in love with the son of a
Portuguese Venezuelan family, who they nicknamed “Portu.” When I got
married, they were the ring bearers. The wedding reception was in La
Quinta Marina, which had a garden with a view to the golf course of the
Caraballeda club. There was a pool in the garden and the twins decided to
jump in it while fully clothed to cool down. What great memories!

We moved to Caracas to the Manapiare Building in Santa Paula. I vividly
remember their friends “los maquediche” which were nicknamed this way
as they were the sons of Italians. We then moved to the island of
Margarita, my brother Alejandro Javier was accepted into military school,
as he had a dream of joining the army. Our parents visited religiously on
weekends and would make sure to bring him his favourite home cooked
meals.

I think about my brother with great love. He would sail with us all the
time. He then fell in love with his wife, got married and set his sights on
moving to the US, and he worked hard to do so. He painted walls, worked
as a Bell Boy in a hotel. He then made a career as a pilot.
He always was and has been honest and loyal to the principles our parents
passed down to us. The memories I have of my siblings always go hand-in-
hand with our education and upbringing. Alejandro Javier has always been
a charitable and caring person. When the hurricane hit Puerto Rico, he
dedicated his time and effort to helping and bringing help to the people
affected by this tragedy. There is no limit to how much he gives to the
people who need it—including me. He is the most beautiful baby brother
that my parents Rosemarie and Alejandro could have given me. I blindly
and fervently believe in my brother Alejandro Javier and I am certain he
would never let us down. I know this because this is what our parents
taught us.

I want you to know this, Your Honor, about my beloved brother. I adore
him and respect him above anything else. I know a very little about his
case. I do know he was a great assistance to the U.S. I hope that will be
recognized. This case against Alejandro Javier is out of character for who
he is. I hope my letter has explained his good qualities and demonstrates
how he is loved. Please let him return to his family.

 

Maria Elizabeth Marin
Dear Honorable Judge Hellerstein:

Tam the twin brother of Alejandro Javier Marin. We were born in Caracas, Venezuela on
December 7, 1973, a morning described by our parents as unique. Alejandro and Rose Marie, a
middle-aged couple, had given birth to a set of twins after having gone through what today would
be referred to as a high-risk pregnancy, due to their advanced age.

Captain Marin, our father, was the result of an upbringing of the old age, where the middle class had to
carve their paths and make their own futures. A mix of his ancestors, small business owners, professors,
and hardworking people forged our father into a one-of-a-kind man who made a name for himself and
would become a loving father to his six children.

Alejandro Marin, Captain Marin, was a merchant sailor, who forged a career in a world in which trading
vessels dominated Venezuela’s international commerce in the 1940’s. His passion for his job and his
work ethic made him into a professor inside the navy and he finished his career as the director of the
Nautical School of Venezuela, where to this day he is revered and remembered as one of its most
beloved members.

it is precisely that passion and work ethic that he passed on to his children, especially his son Alejandro
Javier Marin. He was raised under the most formal and strict set of rules, those of an institutional man,
whose sole purpose in life was to excel.

Alejandro Javier, from a young age, was always friendly. He had a way of drawing people to him. His
conversations were always interesting, productive and above all, charged with positivity.

Alejandro Javier was always a great kid. He was a visionary, cheerful and always ready to play. His idea
of games were always related to the military side. He was a chief strategist in wars of toy soldiers, who
was also capable of building marvels with Legos, which by the way always served as transportation for
his army of plastic soldiers.

This admiration for military sciences always guided his games, his studies and his dreams; as he and his
schoolmates dreamt of becoming part of the U.S. Marine Corp. one day. They dressed up and
communicated amongst each other as if they were in the army, and always in English as a homage to the
Marines. During his High School studies, he was a member of the Student Council. He participated in
the creation of sporting and musical events to help the needy, or for those who saw value in what he
offered them.

All of his friends describe Alejandro Javier as a hardworking and happy person ever since he was young,
who fell in love at a young age with his wife, Maria Alejandra. Their love for each other forced them to
make some tough decisions, as their families thought they were too young to marry; however it was this
boundless and everlasting love that led them to tie the knot. They both had good and healthy friendships,
upon which they could rely and were able to start a family in the US.
His calling for his job did not allow him to stop overcoming and bettering himself. He never showed fear
towards his job, after all, he was raised in a traditional household in which the man had to provide for his
family’s stability with honest and strong work.

Alejandro Javier worked as a Valet driver, while his father-in-law was able to help him pay for his
studies as a commercial pilot, another lifelong dream that he carried in his blood. The uniforms
represented a discipline, admiration and respect to him, one he always longed to be a part of. His blood
was that of an institutional man, and I can say with unwavering certainty that he always proved this.

Throughout his years working as a Valet driver, his bosses took notice of the clear vocation and mystique
he exuded in everything he did, and it was not long before he earned their trust and was promoted to
Operations Manager. This allowed him to improve his income while he finished his studies.

Not long after, he obtained his Private Aviation title, and decided to move his family back to Venezuela,
where he decided to start his new career. He worked in the private industry, quickly climbing the ladder
and taking on new positions and responsibilities, working for families of high renown, who always
appreciated his work. He was then able to update his licenses and certificates to continue rising within
his profession.

After several years, his bosses decided to move the operation of his aircraft to the US and decided to
move their crew along with it, due in no small part to social tensions reaching dangerous highs in
Venezuela. Alejandro Javier Marin learned the management tools jointly with the Operations Director of
the company, and after a few years, with the approval of his bosses, started to make his dreams and
ambitions a reality with the creation of a company that would allow him to manage planes while he
developed his one true and overarching dream-to work as a pilot and to never stop flying.

His wife, Maria Alejandra, by his side, helped him progress while they invested full time in their
children and the company. Both had set out to achieve their goals. Their hard work surely paid off as
more clients, and increased activity, combined with their dedication, allowed them to make an excellent
company. Both of them dedicated part of their success to philanthropic causes and various charities,
donating to them through numerous opportunities in order to help people who needed it the most. The
best example of this was their support in the humanitarian crisis that Hurricane Maria left in its wake in
Puerto Rico. They provided necessities to the people most affected by this situation. Alex could have
made a lot of money flying wealthy people who could afford a private charter plane out of harm’s way.
Instead, Alex flew in food and necessities to those in need.

To summarise and conclude, Alejandro Javier Marin was born with a great sense of honesty,
impeccable work ethic and a brotherhood that makes him shine even from afar. He has always excelled
and to this day, he sparks motivation to grow and better oneself to his friends and family, to help others
before helping himself, and to rise above negative situations with grace and dignity. This situation he
is in now is an aberration. I hope your Honor will see it as such. It all began when he reached out to
help our country and its government, to do what was right. | know he spoke untruths, but he did so, |
believe in my heart, out of necessity and survival. Regardless, it was wrong. He is paying for those
mistakes. I ask this Court to be lenient with Alex and see that his goodness far outweighs these
mistakes.
Captain Alejandro Javier Marin is a father to two beautiful children, who follow in his footsteps after
having graduated from universities with excellent grades and who provide their professional services to
several industries, always conducting themselves with the same discipline and personal character that
they have learned and inherited from their father.

 

Alejandro Federico Marin
To the Honorable Judge Hellerstein:

| am one of Alejandro Marin’s sisters. | very much appreciate this opportunity to describe and
go over my experiences in life with Alex. The only thing I’m struggling with is picking which
beautiful memory to talk about first. Let’s start with the fact that Alex has a twin brother. A pair of
twins born on the same day as me that | have had the pleasure of sharing my birthdays with.
With a 15 year difference, Alex was the greatest birthday gift | could ever have asked for. Alex
has always been a disciplined and correct person, strongly emphasizing what our parents
taught us. | know that is why he went, on his own, to help the government, because he knew
what was happening at this time in his life was not right. He has cemented these same core
values of sincerity, honesty, and goodness that our parents passed down to us in his own life
and has carried them all throughout. He fell down in this matter. He got back up, admitted his
mistake, has accepted his punishment, while suffering with COVID, and now | hope, that Your
Honor can show mercy to him and let him come home. Things in life are accomplished with
perseverance, consistency and a lot of endeavor. Nothing in life is given, instead it is always
earned. Alex will never forget this serious time in his life. He will learn from this and be a better
man because of it.

| remember when he left home, he had to study and work hard to reach his dream: flying. | will
always remember during the devastating Hurricane Maria in Puerto Rico all of the help and aid
Alex offered to the needy and less-fortunate in Puerto Rico during this time, flying food and
water in from the U.S. for them. He lent the hand of not only his workers and personal team,
but also his own in order to assist those in need. He is a person that is consistently described
as a helping hand. His goodness and generosity are unlike any other and his heart can always
be described as exemplary. He made a serious mistake, but he is young and if released, he
will able to do so much more good in this world.

| ask you Judge to be lenient on Alex. Please recognize that his good deeds far exceed his
mistakes. Thank you.

 

Rose Marie Marin
Dear Your Honor:

Alejandro Javier is my brother. Writing about the life of my brother is not very easy. Since he
came into this world with someone else, as a twin, it is difficult to talk about one of them without
talking about the other. | will try, however.

“El Gordo,” as my mom used to call him, as he was chunkier than his twin brother, was always
a gentle, kind, funny and loving child. That is how he grew up and developed in Caracas,
Venezuela. He married very young, at only 18, with his then girlfriend and current wife. After
this they decided to move to Miami.

He always liked flying and aviation in general. This is the main reason why he studied to
become a pilot. His two children were born and through the years he was able to build his own
company along with his wife. Due to all their hard work and dedication, they have achieved a
successful enterprise.

He always was an attentive son with our parents and he has always been there for his
siblings. He is still very caring about others, just as when he was a kid. He has many friends
and everyone who knows him can appreciate him and attest to his virtues.

| ask that you consider these positive attributes about him when considering his sentence. We
desperately want him home. Thank you.

 

Carolina Marin
January 4, 2021

Rodrigo Jose Gomez
Captain and Chief Pilot
20655 SW. 89th Avenue

Cutler Bay, FL 33189

‘To who my concern:

It's my pleasure to offer unreserved recommendation for Captain Javier

Aleiandro Marin.

I've known Javier for over 35 vears, having lived in the same city Caracas, Venezuela.
Alex always demonstrated a beautiful dream to be a pilot, like me. Starting his career
always demonstrated responsibility and entrepreneurial aviation spirit. When we were
teenagers, we met in a street fight. With time and maturity, we were both able to
grow up with a goal to being Airmen and friends.

Since then, [ve watched with interest as he's pursued his dream and interest in the
corporate aviation business, where he has become the president of his own charter
company. For me, it is a pride to be his friend and companion in the aviation
business.

Javier is a good man. Please allow him to return home to his family and many
friends so he can to continue to contribute in such a positive way to our society.

Sincerely,

vo) ,
/ 4 fb

fo
Rodrigo Jose Gomez

010-9155-5203/1/AMERICAS
Dear Your Honor:

rh

My name is Maria Alejandra Martinez Marin. I am the wife
of Alejandro Marin. I was born on January 18, 1973, in the city

of Caracas, Venezuela. I come from a family where we were my

mother, Carmen, my father, Rafael, and my two sister

ie)

, Liliana

oe
a
oe
a.
FR
©
jet
3
Qo
fe

knew Aletandro Javier Marin since my childhood,
since my best friend Blanca was a neighbor, and she knew the
Marin Aigster family. Since his twin, dark-haired brother has the
first name of Alejandro, just like him, those of us who have
known him since his childhood call him Javier. Since he was a
little boy, ne radiated an unmistakable smile and had a humility
of heart which made him shine. He had so many positive
attributes.

As time passed, in 1958, to be more specific, we became a

ationship so ingrained

fe

couple. From day one, we experienced a re

with passion and with a special connection and full of Light that

t
ui

I always considered nim my best friend ana confidant. His father,
Captain Aletandro Marin Lopez, and his mother, Rosemarie Aligster,

ai

gave him an impeccable education and training where he also had

4 tA < a tes J ad we £4 fon fe m Foarahe Kt + ~ ste
four clder female Sisters. His father taught him to be a man with
an 4 - ee eS yy aye «pe lise Wie rae gat 4 en ag

discipline, perseverance, and values. His mother filled him with

respectful young man with good manners, and to vaiue the efforts

+,

that his father made every day for their children.

@
CO wore wen oe Soar oun fain ‘ + 4 wrk ot}
1994, we were married in Mississippi and then

1el Alejandro, was born. He gave us the

 

Strength as parents to have a forward vision tc work as a team to
raise cur family, because just two years Later, in January 1997,

our daughter, Maria Alejandra Federica Marin, was born.

 

Javier worked at valet parking whi he was getting his

and his discipline was so hard to ignore

@

aviation pilot’s lLicens
that they promoted him to manager. From there the vein of wanting
to help people began and my father, Rafael Martinez, since we

married, took Javier in as another son. Working as a team, he

helped Javier to finish paying for his pilot’s studies so that he

2

could get ahead and be able to support us as a family.

In 1998, after graduating as a pilot, we returned to live

a

in Venezuela, a year later 1999, a tragedy occurred in La Guaira,

Venezuela where a landslide took many people and destroyed that

town. Javier helped to carry the victir

mo

s from that place to
Caracas in helicopters, with the help and cooperation of the

f the United

3
at
ee -

pa.
ct

 

ary ©

a. He has always shown

that he wants to help people.
he was hired to fly for a Venez
Miami. While living in Weston,

Christian church where

nd clothes for the needy c
with our children in this effor

that helping others was a comma

wi blessings.

Despite

 

time Javier had to

a
oi

group in my

States bec

ause

family whose company was

ad the heart to help us bring toys
ren of Venezuela. We participated

t because we wanted to teach

bE
Fie

ndment important where

bet

dedicate to his

them

S38 us

fet

children with his work, in his free time he spent it with his
children. He took his son to baseball where he helped his team
and sponsored him and after the games. We all went to mass and
ate at ~Thop as a family.

Another event where Javier also participated in 2017 was
that of Puerto Rice where Hurricane Maria destroyed part of that
island. He sent company pianes loaded with medical supplies,
clothing and food. I really don't remember the exact amount
because there were so many. I naturally helped many people and

 

receiving anything in return.
husband. A
short, a good man.

togetner we

and our

2020.

Very truly yours,

 

Maria Aletandra Martinez Marin

a

Lings where

3
Q
3
MS
oO
9
w
Ke
¢
F 4
<
@
ct
a

the company

husband back home to his family and

left in our hearts in September
